Citation Nr: 0311410	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  99-23 415	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for right shoulder 
tendonitis/bursitis.

2.  Entitlement to a rating in excess of 10 percent for 
trigeminal neuralgia.

3.  Entitlement to a rating in excess of 10 percent for tinea 
versicolor.

4.  Entitlement to a compensable rating for recurrent ingrown 
toenails.

5.  Entitlement to a compensable rating for residuals of a 
nasal fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1978 to March 1989.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from rating decisions 
by the Denver, Colorado, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In a June 1998 rating 
decision the RO, among other things, granted service 
connection for trigeminal neuralgia, rated 10 percent.  A 
September 1999 hearing officer's decision granted service 
connection for recurrent ingrown toenails, and in a September 
1999 rating decision the RO denied service connection for 
right shoulder tendonitis/bursitis.  In an August 2000 rating 
decision the RO denied increased ratings for tinea versicolor 
and for residuals of a nasal fracture.  In April 2003, the 
veteran testified at a video conference hearing before the 
undersigned.  A copy of the transcript of that hearing is of 
record.  

The issues of entitlement to a rating in excess of 10 percent 
for trigeminal neuralgia, entitlement to a rating in excess 
of 10 percent for tinea versicolor, and entitlement to 
compensable ratings for recurrent ingrown toenails and 
residuals of a nasal fracture are addressed in the remand 
which follows this decision.  Although the veteran was 
informed his claim would be held in abeyance for 60 days 
after his April 2003 video conference hearing to allow him to 
submit evidence pertinent to his increased rating claims, in 
light of the fact that the Board finds the case must be 
remanded to the RO for additional development on these claims 
a period of abeyance would serve no useful purpose.  In May 
2003 the Board received photographic evidence from the 
veteran which has been associated with his claims file; any 
addition information received will be forwarded to the RO.

The Board notes the veteran raised claims for entitlement to 
service connection for sinusitis and rhinitis at his April 
2003 hearing.  These matters are referred to the RO for 
appropriate development.


FINDING OF FACT

The veteran's chronic right shoulder tendonitis/bursitis was 
incurred in service.


CONCLUSION OF LAW

Service connection for right shoulder tendonitis/bursitis is 
warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. 
§ 5100 et seq.) became law.  Regulations implementing the 
VCAA have also been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
in the instant case.  See VAOPGCPREC 11-2000.

The Board finds that the applicable mandates of the VCAA and 
implementing regulations are met with respect to the issue 
addressed below.  The veteran and his representative were 
notified of the VCAA provisions by correspondence dated in 
May 2001, and the RO re-adjudicated the claim in accordance 
with the VCAA in a November 2002 rating decision.  These and 
other documents of record adequately notified the veteran of 
the evidence necessary to substantiate the matter on appeal 
and of the action to be taken by VA.  As the veteran has been 
kept apprised of what he must show to prevail in this claim, 
what information and evidence he is responsible for, and what 
evidence VA must secure, there is no further duty to notify.  
See Generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The VCAA requires that VA provide medical examinations or 
obtain medical opinions when necessary for an adequate 
decision.  The veteran underwent VA compensation examinations 
with respect to this claim in February 1999 and May 2000.  
Medical evidence sufficient for an adequate determination of 
the matter addressed in this decision has been obtained.

The Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled, to include the 
revised regulatory provisions  of 38 C.F.R. § 3.159.  No 
additional assistance or notification to the veteran is 
required based on the facts of the instant case.  Finally, 
the veteran is not prejudiced by the determination below.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  38 U.S.C.A. §§ 1111, 1137; 
38 C.F.R. § 3.304.  A history of pre-service existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions, but will be 
considered together with all other material evidence in 
determinations as to inception.  The signed statements of a 
veteran relating to the origin or incurrence of any disease 
or injury made in service if against his or her own interest 
is of no force and effect if other data do not establish the 
fact.

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, a showing 
of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Service department medical records show the veteran's March 
1978 enlistment examination revealed a normal clinical 
evaluation of the upper extremities.  The veteran denied a 
history of painful or "trick" shoulder.  Records dated in 
March 1984 show he complained of a 3 month history of right 
shoulder pain and that he reported the shoulder had been 
separated playing high school football.  A consultation 
report noted a history of chronic subluxation with 
spontaneous reduction.  The diagnoses included recurrent 
right shoulder pain from separation and weak rotator cuff due 
to old injury.  In a February 1985 report of medical history 
the veteran complained of right shoulder problems.  Records 
show he was treated for right shoulder pain in March, May, 
and June 1987, and in January 1988.  The January 1988 report 
noted that he complained his right shoulder pain had been 
more constant since his company began requiring that he do 
more than 5 pull-ups as part of his training.  The diagnoses 
included biceps tendonitis.

Civil service medical examination in July 1989 revealed no 
obvious physical limitations.  VA examination in February 
1999 revealed chronic tendinitis/bursitis of the right 
shoulder.  The examiner noted the veteran had been a cargo 
specialist during active service and that he had been 
required to pick up nets and slings weighing from 150 to 250 
pounds.  It was noted that records showed he had multiple 
right shoulder complaints during service.  X-rays of the 
right shoulder were within normal limits.  

Private medical records dated in March 1999 show the veteran 
complained of chronic right shoulder pain for 20 years and 
reported an initial injury playing high school football.  The 
examiner noted some mild tenderness over the anterior 
acromial bursa with some pain to the biceps head.  There was 
pain upon internal and external rotation and abduction.  
Strength was normal to all ranges of motion.  The diagnosis 
was chronic bursitis with possible previous rotator cuff tear 
that had scarred and was causing some intermittent pain.  A 
May 1999 orthopedic consultation noted diagnoses of 
subacromial bursitis, possible rotator cuff tear, 
acromioclavicular joint irritation, and possible arthrosis.  
Records dated in June and July 1999 show treatment for right 
shoulder pain without opinion as to etiology.

On VA examination in May 2000 the veteran reported he 
originally injured his right shoulder in 1974 playing 
football and that he began experiencing pain in 1985 which 
had progressively worsened.  The examiner noted tenderness to 
the biceps tendon and to the shoulder on abduction and 
adduction.  There was no evidence of looseness.  The 
diagnoses included biceps tendonitis of the right shoulder, 
history of bursitis of the right shoulder, and possible 
rotary cuff flailing of the right shoulder.  

In statements in support of the veteran's claim, persons who 
had known him before service noted he had no shoulder 
problems prior to service.  Persons who claimed to have gone 
through similar training during active service stated it 
would not have been possible for the veteran to have 
completed training with an existing shoulder disability.

Based upon the evidence of record, the Board finds 
entitlement to service connection for chronic right shoulder 
tendonitis/bursitis is warranted.  Although the veteran 
reported that he had injured his right shoulder prior to 
service, the Board finds there is no clear evidence of a pre-
existing or chronic right shoulder disability.  The record 
shows the veteran reported he sustained a prior injury to the 
right shoulder, but that he did not identify, nor would he 
have been able to provide by his own statements, competent 
evidence of a pre-existing shoulder disability.  

In fact, the evidence shows the veteran's pre-service 
shoulder injury occurred in 1974, that he entered service in 
1978 with no upper extremity abnormalities noted upon 
enlistment examination, and that he apparently was not 
treated for any right shoulder problems prior to March 1984.  
That the veteran was able to perform the rigorous 
requirements of training and approximately 6 years of active 
service is highly probative of the absence of a pre-existing 
disability.  The service medical records after March 1984 and 
the post-service medical records demonstrate chronic 
tendinitis/bursitis of the right shoulder without opinion 
indicating the symptoms were the result of a natural 
progression of a pre-service injury.  Thus, service 
connection for right shoulder tendonitis/bursitis is 
warranted.


ORDER

Service connection for right shoulder tendonitis/bursitis is 
granted.


REMAND

As noted above, there was a significant change in the law 
during the pendency of this appeal.  The VCAA requires VA 
provide assistance in obtaining evidence necessary to 
substantiate a claim.  The Board notes that at his video 
conference hearing in April 2003 the veteran reported, in 
essence, that there were VA medical records pertinent to his 
claims for increased ratings that were not in his claims 
file.  Generally, VA medical records are held to be within 
the Secretary's control and are considered a part of the 
record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Board also notes that the veteran has stated that his 
service-connected trigeminal neuralgia was not adequately 
rated and did not account for his symptoms of dizziness, 
chronic pain, and headaches.  It is significant to note that 
a May 2000 VA outpatient treatment report noted it was 
unlikely the diagnosis of trigeminal neuralgia was correct.  
The Board finds an additional medical examination is required 
to determine the present nature of the veteran's service-
connected neurologic disorder.  

In addition, as to the veteran's increased rating claims for 
tinea versicolor and recurrent ingrown toenails it is noted 
that the regulations for the evaluation of skin disabilities 
were revised effective August 30, 2002.  See 67 Fed. Reg. 
49590-49599 (July 31, 2002) and corrections 67 Fed. Reg. 
58448-58449 (Sept. 16, 2002).  The Court has held that where 
the law or regulations governing a claim are changed while 
the claim is pending, the version most favorable to the 
claimant applies (from the effective date of the change), 
absent congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should obtain the veteran's VA 
treatment records from the Denver, 
Colorado, VA Medical Center for 
trigeminal neuralgia, tinea versicolor, 
recurrent ingrown toenails, and residuals 
of a nasal fracture since August 2002.

3.  The RO should arrange for the veteran 
to be afforded a VA neurologic 
examination to determine the current 
nature and severity of his service-
connected trigeminal neuralgia.  The 
examiner is requested to discuss whether 
or not the veteran's claimed dizziness, 
chronic pain, and headaches are related 
to his service-connected disability and 
to reconcile any opinion provided with 
the other medical evidence of record, 
including the May 2000 VA treatment 
report.  The claims folder and a copy of 
this remand must be made available to and 
reviewed by the examiner.  A complete 
rationale should be provided.

4.  The RO should arrange for the veteran 
to be afforded a VA examination by an 
ear, nose, and throat specialist to 
determine the current nature and severity 
of his service-connected residuals of a 
nasal fracture.  The examiner is 
requested to discuss whether it is as 
likely as not that the veteran's claimed 
sinusitis and rhinitis are related to his 
service-connected disability and to 
provide an opinion as to the extent to 
which the present service-connected 
disability results in nasal passage 
obstruction.  The claims folder must be 
made available to and reviewed by the 
examiner.  A complete rationale should be 
provided.

5.  After the development requested above 
is completed to the extent possible, the 
RO should review the issues on appeal.  
Consideration of higher ratings should be 
under the old and new criteria for rating 
skin disorders (as they apply).  The RO 
should reconsider the veteran's service-
connected neurologic disorder in light of 
any alternative, separate, or 
extraschedular ratings warranted.  If the 
benefits sought on appeal remain denied, 
the RO should issue an appropriate SSOC.  
The veteran and his representative should 
have the requisite period of time to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The purpose of this remand is to 
meet due process considerations and to ensure compliance with 
precedent decisions.  No action is required of the veteran 
unless he is notified by the RO; however, the veteran is 
advised that failure to cooperate by reporting for an 
examination may result in an adverse determination.  
38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  



	                     
______________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



